This case was decided on the questions of validity and infringement of the plaintiff’s patent on December B, 1928, on which date the court filed special findings of fact and its opinion holding the patent valid and to have been infringed by the Government, and remanded the case for proof as to the compensation due plaintiff on account thereof. (67 C. Cls. 1.)
The court, upon the entire record, now amends the original special findings of fact by adding thereto the following findings.
XXIII. The plaintiff’s patent is valid, and was infringed by the Government in the way and manner stated in the preceding findings of fact.
XXIV. The reasonable and entire compensation for the infringement complained of is the sum of $56,-*477043.76 with interest thereon at the rate of six per cent per annum from July 1, 1919, until paid.
Upon the whole case, the court decided that the plaintiff was entitled to recover the sum of $56,043.76 with interest thereon at the rate of six per cent per annum from July 1, 1919, until paid, and entered judgment accordingly.